Citation Nr: 1110093	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-36 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial increased rating for service-connected posttraumatic stress disorder (PTSD), evaluated as noncompensably disabling from October 5, 2007 to November 16, 2009 and as 10 percent disabling since November 17, 2009.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1961 to April 1970 and from January 1991 to May 1991.  Service personnel records reflect the Veteran's service in the Republic of Vietnam as well as his receipt of the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa which granted service connection for PTSD and assigned a noncompensable disability rating, effective from October 5, 2007.  

During the current appeal, and specifically by a December 2009 rating action, the RO increased the disability rating assigned to the Veteran's service-connected PTSD to 10 percent, effective from November 17, 2009.  The Veteran, through his representative, has indicated continued dissatisfaction with this rating in subsequent correspondence to the RO.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].  Accordingly, the Veteran's increased rating claim remains on appeal and has been characterized as is listed on the title page of this decision.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  


REMAND

In September 2009, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  This hearing was scheduled for December 18, 2010.  Several days prior to that hearing, however, the Veteran contacted the Board and requested an in-person hearing before a VLJ at the RO rather than the videoconference hearing.  Accordingly, the Veteran's claim was remanded by the Board in January 2011 in order to schedule him for an in-person hearing at the RO with a VLJ. 

Pursuant to VA policy, remands from the Board that involve in-person hearing requests at the RO are not handled by the AMC.  Instead, such cases are returned to the RO to be handled expeditiously.  The Board's January 2011 remand therefore stated that the Veteran's claim was being remanded to the RO via the AMC.  The record indicates, however, that once the Veteran's claim arrived at the AMC, it declined jurisdiction and returned the case to the Board.  

As was noted by the Veteran's representative, "the Veteran has the right to full compliance with the remand order from the Board."  See the February 2011 Informal Hearing Presentation.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that, when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As described above, the Veteran has not been provided with an in-person hearing before a VLJ at the RO, and the record does not reflect that he has withdrawn his request.  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Take appropriate steps to schedule the Veteran for an in-person hearing at the RO with a VLJ in accordance with the Veteran's request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


